Citation Nr: 1730974	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-37 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for chloracne.

2.  Entitlement to a higher rating for a facial scar, evaluated as 10 percent disabling prior to July 6, 2016, and 30 percent disabling thereafter.  


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2009 and December 2013 by a Regional Office (RO) of the Department of Veterans Affairs.  

The May 2009 rating decision assigned an initial 30 percent rating for the Veteran's chloracne; the December 2013 rating decision denied a rating a higher than 10 percent for facial scars.  

In April 2016, the Board remanded these claims for further development.  

While the case was in remand status, in an August 2016 rating decision, the RO granted a staged 30 percent rating for facial scars, effective from July 6, 2016.  

While the Veteran has submitted evidence and argument since the last RO adjudication of his increased rating claims (namely an August 2016 supplemental statement of the case), the Veteran expressly waived initial RO review of this evidence in August 2016, thereby precluding the need to remand this case for consideration thereof.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  For the rating period prior to April 2007, the Veteran's chloracne has not resulted in complete, marked, or exceptional deformity of one of both sides of his face; symptoms analogous to eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or for symptoms considered exceptionally repugnant; visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or four or five characteristics of disfigurement; scarring covering an area or areas of 144 square inches or larger; scars affecting areas other than the head, face, and neck; loss of function of any body part; more than 40 percent of the Veteran's body, or 40 percent of his exposed areas, affected by chloracne; or treatment with corticosteroids or other systemic immunotherapy.

2.  For the rating period commencing in April 2007, the Veteran's chloracne has not resulted in symptoms analogous to eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or for symptoms considered exceptionally repugnant; scarring covering an area or areas of 144 square inches or larger; scars affecting areas other than the head, face, and neck; loss of function of any body part; more than 40 percent of the Veteran's body, or 40 percent of his exposed areas, affected by chloracne; or treatment with corticosteroids or other systemic immunotherapy.

3.  Throughout the rating period, the Veteran's facial scar has evidenced palpable tissue loss and has caused gross distortion or asymmetry of one facial feature, his forehead; but has not evidenced four or more characteristics of disfigurement, and has not caused gross distortion or asymmetry of two facial features or paired sets of features.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 30 percent for chloracne have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7806 (2002), Diagnostic Codes 7800-05 (2008), Diagnostic Codes 7800-06, 7829 (2016).

2.  The criteria for a 30 percent rating, but no higher, for a facial scar for the appeal period prior to July 6, 2016 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7800 (2008), Diagnostic Code 7800 (2016).

3.  The criteria for a rating higher than 30 percent for a facial scar for the appeal period commencing July 6, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7800 (2008), Diagnostic Code 7800 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

I. Chloracne

A. Rating Criteria

This appeal stems from the Veteran's disagreement with the initial 30 percent disability rating assigned upon the RO's grant of service connection for chloracne in May 2009 when effectuating the Board's service connection grant.  At this time, the RO assigned an effective date in January 2002, commensurate with the date of receipt of the service connection claim.  During the pendency of the Veteran's appeal period, the criteria for rating disabilities of the skin were changed by an amendment to the rating schedule that became effective on August 30, 2002.  See 67 Fed. Reg. 49590 (July 31, 2002). 

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).

Additionally, the rating criteria for specifically evaluating scars were amended effective October 23, 2008.  73 Fed. Reg. 54708 (Sept. 23, 2008).  The Board has also considered the effect of these changes where applicable from October 23, 2008, but does not find that the prior version (in effect from August 30, 2002 to October 22, 2008, changes the outcome of any analysis below).

Prior to August 30, 2002, no specific criteria were set forth for rating chloracne.  A review of the rating criteria in place at that time indicates that only 38 C.F.R. § 4.118 , Diagnostic Codes 7800 and 7806 provided for ratings higher than 30 percent and contained criteria for rating the Veteran's chloracne, to include by analogy.  See 38 C.F.R. § 4.27. 

Pursuant to Diagnostic Code 7800, as in effect prior to August 30, 2002, a 30 percent rating was warranted for severe disfiguring scars of the head, face, or neck, especially if producing a marked and unsightly deformity of eyelids, lips, or auricles.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  The next higher rating of 50 percent was warranted for disfiguring scars of the head, face, or neck that resulted in complete or exceptionally repugnant deformity of one side of the face, or marked or repugnant bilateral deformity.  Id. 

Pursuant to Diagnostic Code 7806, as in effect prior to August 30, 2002, a 30 percent rating was warranted for eczema with exudation or itching constant, extensive lesions, or marked disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  The next higher rating of 50 percent was assigned based on evidence of eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or for symptoms that were exceptionally repugnant.  Id. 

Effective August 30, 2002, Diagnostic Code 7829, which specifically outlines rating criteria for chloracne, became effective.  Pursuant to Diagnostic Code 7829, a maximum rating of 30 percent is assigned based on evidence of deep acne (deep, inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  38 C.F.R. § 4.118, Diagnostic Code 7829 (2016).   

Diagnostic Code 7829 further directs the rater to alternatively rate chloracne as disfigurement of the head, face, or neck under Diagnostic Code 7800, or scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending upon the predominant disability.  Id.  

Under Diagnostic Code 7800, which became effective August 30, 2002, scarring resulting in disfigurement of the head, face, or neck warrants a 30 percent evaluation if there are visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2016). 

A 50 percent evaluation is authorized if there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are four or five characteristics of disfigurement.  Id. 

An 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are six or more characteristics of disfigurement.  Id. 

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or more inches (13 or more centimeters (cm.)) in length; (2) A scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7801 applies to scars other than of the head, face or neck, and awards a 40 percent rating for deep, nonlinear scars in an area or areas of 144 square inches (929 square centimeters) or greater.  

Diagnostic Codes 7802 through 7804 provide for maximum ratings of less than 30 percent, and thus are not applicable to this claim. 

Diagnostic Code 7805 encompasses scars that cause limitation of function of the affected part and directs that the relevant rating criteria for the affected part be applied.

Finally, Diagnostic Code 7806, which outlines the rating criteria for dermatitis and eczema, assigns a 60 percent rating when 40 percent of a claimant's entire body, or 40 percent of his exposed areas, are affected; or when constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the last twelve-month period.  


B. Analysis

While the Veteran is in receipt of a singular 30 percent rating for chloracne throughout the rating period, the Board's analysis is nevertheless complicated by two additional considerations; the first consideration is the regulatory change in the applicable rating criteria, set forth above, requiring the Board to analyze the merits of the Veteran's claim under both the former and current rating criteria; and the second consideration is that the Veteran was awarded a separate rating for facial scars, effective as of April 2007.  This separate award complicates the Board's analysis in that all applicable rating criteria in effect throughout the appeal period include consideration under the rating criteria for scars.  

However, while consideration for a rating pursuant to the rating criteria for facial scars is permissible prior to April 2007, such consideration is not permissible after April 2007, as awarding an increased rating for chloracne pursuant to the rating criteria for facial scars after April 2007 would be tantamount to "pyramiding," which involves duplicate evaluations of the same disability, which is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Thus, the Board will bifurcate its analysis of this claim, first addressing whether an increased rating for chloracne is warranted for the period prior to April 2007, considering all applicable rating criteria (including those for facial scars), and then addressing whether an increased rating for chloracne is warranted for the period after April 2007, considering the applicable rating criteria other than those pertaining to facial scars.  

i. Rating Period Prior to April 2007

As discussed above, the Veteran may be awarded an increased rating of 50 percent, pursuant to Diagnostic Code 7800 as in effect prior to August 2002, if the evidence establishes that his chloracne has produced disfiguring scars of the head, face, or neck that resulted in complete or exceptionally repugnant deformity of one side of the face, or marked or repugnant bilateral deformity.  Diagnostic Code 7800 (2002).  The terms marked, complete, exceptional repugnancy are not defined in the VA Schedule for Rating Disabilities, although in lay terms, the term "repugnant" is defined as synonymous with "offensive."  Webster's New World Dictionary, 1140 (Third College Edition, 1988).  However, the Board finds that the evidence of record prior to April 2007 fails to reflect either that the Veteran's chloracne has resulted in complete, marked, or exceptional repugnant deformity of one of both sides of his face.  

In that regard, while there is a paucity of medical evidence reflecting the severity of the Veteran's chloracne during this rating period prior to April 2007 (as no VA dermatological examination was performed until April 2007, per the Board's 2006 remand directives), the evidence reflects that while the Veteran's chloracne affecting his face was at times extensive, there is no indication that the severity rose to the severity of repugnant deformity.  A June 2002 VA treatment record notes that the Veteran had multiple healed facial scars from boil excisions, but that his face was symmetrical and normocephalic.  No other clinical assessments of the Veteran's facial scars during this rating period are of record, and the Veteran's other treatment during this period, including extensive psychiatric treatment and evaluations, fail to include the Veteran's reports of, or any clinical observations of, facial deformity.  Thus, given the clinical assessment that the Veteran's face was symmetrical and normocephalic, the Board concludes that the Veteran's chloracne facial scarring cannot be characterized as having produced complete or exceptionally repugnant deformity of one side of the face, or marked or repugnant bilateral deformity.  Thus, an increased rating pursuant to Diagnostic Code 7800, as in effect prior to August 2002, for the appeal period prior to April 2007, is not warranted.  

The Veteran may also be awarded an increased rating of 50 percent, pursuant to Diagnostic Code 7806 as in effect prior to August 2002, based on evidence that his chloracne has produced symptoms analogous to eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or for symptoms that were exceptionally repugnant.  However, the Board finds that the relevant medical evidence of record fails to reflect such findings.  A February 2004 VA treatment record notes the presence of multiple papules with black keratotic plug, including on the Veteran's face, but that none of the papules were pustular.  Likewise, a June 2004 letter from the Veteran's treating private family practitioner notes that the Veteran had multiple open comedones, including on his face, but that none were inflamed or pustular.  A June 2005 VA treatment record notes the presence of two-centimeter sebaceous cyst on his right scrotum that did not exhibit any tenderness or erythema; thus, the Veteran declined to have it surgically excised.  As the Veteran was noted to have no pustular papules during these clinical evaluations, and as the Veteran's singular sebaceous cyst was noted to exhibit no redness, the Board finds that the Veteran's chloracne did not produce symptoms analogous to eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or symptoms that were exceptionally repugnant.

Further, pursuant to the rating criteria in effect as of August 2002, the Veteran may be awarded a 50 percent evaluation pursuant to Diagnostic Code 7800 if the Veteran's chloracne results in visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are four or five characteristics of disfigurement.  Again, as the Veteran's June 2002 treatment provider described the Veteran's features to be symmetrical and normocephalic, despite his multiple excision scars, the Board finds that the evidence of record for the rating period prior to April 2007 fails to reflect the symptomatology contemplated by Diagnostic Code 7800, as currently in effect.  

Likewise, the other potentially applicable rating criteria in effect as of August 2002 do not provide a basis for awarding an increased rating for the Veteran's chloracne.  Diagnostic Code 7801 assigns a 40 percent rating for scars other than of the head, face or neck, when the scarring covers an area or areas of 144 square inches or larger.  However, while the clinical assessments above note that chloracne affected the Veteran's areas of his body other than the face, head, and neck, the only scarring noted was on the Veteran's face, as this is the area in which he has predominantly had cysts excised.  Accordingly, there is insufficient evidence of record reflecting bodily scarring of at least 144 square inches to allow the assignment of an increased rating per Diagnostic Code 7801. 

Furthermore, as referenced above, Diagnostic Codes 7802 through 7804 as in effect as of August 2002 do not include ratings higher than the Veteran's currently-assigned 30 percent; thus, they cannot form the basis for awarding an increased rating in this case.  

Moreover, a rating pursuant to Diagnostic Code 7805, for limitation of function of the affected part due to scars, is not applicable, as there is no evidence of record during this rating period that the Veteran has experienced loss of function of any body part due to his service-connected chloracne.  

An increased rating pursuant to Diagnostic Code 7806 for dermatitis or eczema is also not warranted, as the evidence of record fails to reflect a basis for determining that more than 40 percent of the Veteran's body, or 40 percent of his exposed areas, are affected by his chloracne.  While the clinical evaluations of record during this rating period are scant, the evidence that is of record fails to suggest such extensive chloracne, and the Veteran made no assertions to this affect.  

As to the whether an increased rating may be awarded per Diagnostic Code 7806 for systemic therapy with corticosteroids or other immunosuppressive drugs, the Board acknowledges that the 2016 remand referenced the Veteran's ongoing corticosteroid treatment, likely due to the 2013 VA examiner's notation that the Veteran had been prescribed such treatment.  However, a review of the record reflects that the 2013 VA examiner's notation was mistaken, as the record fails to reflect the Veteran's treatment at any time with corticosteroids or other systemic immunotherapy, which are often prescribed to treat dermatitis or eczema.  Rather, the Veteran's medical records reflect treatment with retinols, retinoids, and antibiotics, which are not immunosuppressive in nature, and which are the types of medications routinely prescribed to treat types of acne.  Furthermore, it was recently held by the United States Court of Appeals for the Federal Circuit that topical corticosteroid is not to the level of "systemic therapy."  Johnson v. Shulkin, No. 2016-2144 (Fed. Cir. July 14, 2017).  Accordingly, the Board finds that the evidence of record fails to reflect a basis for awarding an increased rating for this rating period per Diagnostic Code 7806, as in effect as of August 2002.   

In sum, the evidence of record for the rating period prior to April 2007 fails to reflect a basis for awarding an increased rating under either the rating criteria in effect prior to August 2002, or the criteria in effect thereafter.  Accordingly, the preponderance of the evidence is against the Veteran's claim seeking an increased rating for this appeal period, and the assignment of an increased rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

ii. Rating Period After April 2007

During the rating period commencing in April 2007, during which the Veteran is in receipt of a separate disability rating for his facial scarring due to his chloracne, the Veteran may be awarded an increased rating pursuant to the rating criteria in effect before and after the 2002 regulation changes that do not contemplate facial scarring.  

As such, during this period the Veteran may be awarded an increased rating of 50 percent, pursuant to Diagnostic Code 7806 as in effect prior to August 2002, based on evidence that his chloracne has produced symptoms analogous to eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or for symptoms that were exceptionally repugnant.  However, similar to the earlier rating period, the Board finds that the evidence of record fails to reflect symptoms of sufficient severity so as to approximate those outlined in this rating criteria.  

Specifically, the medical evidence for this rating period fails to reflect any findings of ulceration or extensive exfoliation or crusting, accompanied by systemic or nervous manifestations.  

As to whether the Veteran's chloracne could be characterized as exceptionally repugnant, the evidence of record fails to reflect symptoms that could be so characterized.  In that regard, during his April 2007 VA examination, the examiner characterized the Veteran as having numerous blackheads, scattered comedones and cysts, with pustules and papules on upper chest and back; a comedone in the center of Veteran's back two-centimeters in diameter; and a pustule on left posterior shoulder.  In an April 2010 letter from the Veteran's private treating dermatologist, the dermatologist reported that during a clinical examination performed that same month, the Veteran had three fairly large cysts, one below his left ear and two on his back, as well as a number of large, open comedones, some of which were polyporous, around his lower ears, and others on his back, temples, and chest.  The dermatologist further stated that while the Veteran has ongoing comedone and inflammatory acne with cysts, the number of active lesions at one time is not generally large.  The May 2013 VA examiner characterized the Veteran's chloracne as manifested by deep acne (deep inflamed nodules and pus-filled cysts) affecting between five and 20 percent of his total body and less than five percent of his exposed areas.  The July 2016 VA examiner determined that the Veteran's sebaceous (pus-filled) cysts were unrelated to his service-connected acne disorder (which he characterized as acne vulgaris), and opined that the Veteran's current nonservice-connected skin disorder of papulosquamous disorder affected less than 5 percent of both the Veteran's total body and his exposed areas.  

Based on the aforementioned evidence, the Board concludes that the clinical evidence from this rating period is insufficient to characterize the Veteran's service-connected chloracne as exceptionally offensive, or repugnant, as there is no indication that the Veteran's symptoms were so severe as to be offensive.  Thus, the evidence of record fails to form a basis for awarding an increased rating per Diagnostic Code 7806, as in effect prior to August 2002.  

Turning next to the potentially applicable rating criteria (other than those for facial scars) in effect as of August 2002, the Veteran is not entitled to an increased rating pursuant to the rating criteria for scars affecting areas other than the head, face, and neck, as no scars of these areas have been observed and assessed during this rating period.  As such, a rating under Diagnostic Code 7801 for other bodily scarring is inapplicable. 

As referenced above, as Diagnostic Codes 7802 through 7804 do not include ratings higher than the Veteran's currently-assigned rating of 30 percent, and thus cannot form the basis for awarding an increased rating.  

Likewise, the evidence from this rating period similarly fails to reflect that the Veteran has experienced loss of function of any body part due to his service-connected chloracne, so as to warrant the potential assignment of an increased rating pursuant to Diagnostic Code 7805.  In that regard, while the Veteran reported during his May 2013 VA examination that his painful back cysts cause discomfort when sitting and lying down, the Board finds that this reported pain is not analogous to a functional back impairment as contemplated by this rating criteria, as the acne itself does not limit the Veteran's actual back function, creating an actual limitation of back motion (as opposed to a painful or tight knee scar that prevents knee flexion).  Furthermore, the 2016 VA examiner concluded that the Veteran's sebaceous cysts, including those affecting his back, are not related to his service-connected acne disorder (which the examiner stated was acne vulgaris, as opposed to chloracne).  Thus, the Board finds that the totality of the evidence fails to support the award of an increased rating per Diagnostic Code 7805 for this rating period.  

Furthermore, an increased rating pursuant to Diagnostic Code 7806 is not warranted, as the evidence fails to reflect that either 40 percent of the Veteran's body or 40 percent of his exposed areas are affected by his service-connected chloracne.  Indeed, the 2013 and 2016 VA examiners assessed the Veteran's chloracne as affecting between five and twenty percent or less than five percent of the Veteran's total body (respectively), and both examiners characterized the Veteran's chloracne as affecting less than five percent of his exposed areas.  Moreover, as discussed in detail above, there is no evidence of record indicating that the Veteran's chloracne has been treated with systemic corticosteroids or other immunosuppressive therapy (thus forming the Board's earlier conclusion that the 2013 VA examiner's notation to the contrary was erroneous).  Recent VA treatment records reflecting all of the Veteran's current active prescriptions (either issued by VA or reported by the Veteran as administered by a private provider) fail to reflect any current prescribed treatment for a skin disorder, and the 2016 VA examiner stated that the Veteran had not been treated with systemic corticosteroid or other immunosuppressive therapy in the twelve months prior to the examination.

In sum, the evidence of record for the rating period beginning in April 2007 fails to reflect a basis for awarding an increased rating under either the rating criteria in effect prior to August 2002, or the criteria in effect thereafter.  Accordingly, the preponderance of the evidence is against the Veteran's claim seeking an increased rating for this appeal period, and the assignment of an increased rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

II. Facial Scars

A. Rating Criteria

The Veteran is seeking an increased rating for his facial scars, which, as referenced above, has been in effect since April 2007, and his instant appeal for this issue stems from a claim received in March 2013.  During the pendency of his appeal, the RO increased the Veteran's former 10 percent rating for facial scars to 30 percent, effective from July 6, 2016.  Given the date of receipt of the increased rating claim on appeal, the revised rating criteria for facial scars (effective as of August 2002) are applicable in the instant appeal.  

As set forth above (and reiterated for the sake of clarity), pursuant to Diagnostic Code 7800, disfigurement of the head, face, or neck a 30 percent evaluation is warranted if there are visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2016). 

A 50 percent evaluation is authorized if there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are four or five characteristics of disfigurement.  Id. 

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118 , are: (1) A scar five or more inches (13 or more centimeters (cm.)) in length; (2) A scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

B. Analysis

The relevant evidence of record throughout the entirety of this appeal consists largely of the Veteran's May 2013 and July 2016 VA scars examination, as the Veteran's VA treatment records from this period fail to reflect clinical findings applicable to the relevant rating criteria.  However, other than identifying that the Veteran had at least one facial scar, the 2013 VA examination is incomplete, and contains no other clinical assessments of the nature and characteristics of this scar.  

As the Veteran challenged the adequacy of this examination and reported that his facial scars were unstable and painful, the Board remanded the Veteran's claim in May 2016 in order to afford the Veteran a complete and comprehensive VA examination, which was accomplished in July 2016.  The Board finds that these July 2016 examination findings are the most probative evidence of the characteristics of the Veteran's scar for the appeal period prior to July 2016, as the Board assumes, and the Veteran's representative asserts, that the Veteran's facial scar symptomatology has remain unchanged throughout the rating period.  (The Board finds the Veteran's representative's assertion of the stable nature of the Veteran's facial scar to be consistent with the fact that he incurred the scar many years ago, in 1991 after a surgical cyst excision, and as scar symptomatology seems less likely to change so long after incurrence.)  

During the 2016 VA examination, the examiner observed only one facial scar, which is located above the Veteran's right eyebrow and resulted from the surgical excision of a sebaceous cyst in 1991.  The examiner described this scar as measuring four centimeters by 0.1 centimeters, and as having a surface contour depressed on palpation with underlying soft tissue missing, and creating gross distortion or asymmetry of the Veteran's forehead.  Based on these findings, the RO concluded that the Veteran's facial scar had underlying missing soft tissue and produced gross distortion of a facial feature (his forehead), warranting the assignment of a 30 percent rating., assigning an effective as of the date of this 2016 examination.  While the Board agrees with the assignment of this increased rating, the Board finds that the rating should be awarded throughout the rating period, based on the lack of evidence assessing the nature of the Veteran's facial scars prior to this 2016 examination and the likelihood that the Veteran's longstanding facial scar characteristics remained stable during the appeal period.  The effective date for an increased rating is predicated on when the increase in the level of disability can be ascertained and not necessarily the date the evidence is created.  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  Thus, the assignment of a 30 percent rating for the Veteran's facial scar for the appeal period prior to July 2016 is warranted.  

However, as only one characteristic of disfigurement was observed during this examination (surface contour of the scar is elevated or depressed on palpation), and as the VA examiner found no evidence of gross distortion or asymmetry of two of the Veteran's features, or a paired set of features, the Board concludes that a rating higher than 30 percent is not warranted at any time during the appeal period. Accordingly, the preponderance of the evidence is against a claim for awarding a rating higher than 30 percent at any point during the appeal, and the award of such an increased rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.






	(CONTINUED ON NEXT PAGE)




ORDER

An initial rating higher than 30 percent for chloracne is denied.

A 30 percent rating for a facial scar for the appeal period prior to July 6, 2016 is granted, subject to laws and regulations governing the payment of monetary benefits.

A rating higher than 30 percent rating for a facial scar for the appeal period commencing on July 6, 2016 is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


